DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.
 
Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 recites dependency on claim 1.  However there is no claim 1.  It appears to be an editorial error to be dependent on claim 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 29 recites the limitation "the data storage unit" in the lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  To further prosecution, the Examiner will examine the limitation as the data acquisition unit of the parent claim, claim 17.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-29 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Abraham et al. (US Publication 2012/0109087; hereinafter Abraham) in view of Sherron (US Publication 2010/0241094).

With regards to claim 17, Abraham teaches a liquid sensing system (abstract) comprising:
a sensor (310; FIG. 14); and
a data acquisition unit (FIG. 14) operably connected to the sensor comprising a stored dry state conductance value ([0074], when the conductance value is minutely tracked prior to the existence of liquid, the sensor would have a stored dry state value) and signal processing elements selected from the group consisting of a multiplexer (314; FIG. 14) receiving analog (310) and measuring the non-binary gradient of conductance values ([0093]), a read circuit for measuring the voltage signals, and an analog to digital converter for converting the voltage signals to numeric representation and combinations thereof ([0093-0094]).
However, Abraham is silent regarding the sensor comprised of a plurality of spaced apart flat conducting lines each having a non-binary gradient of conductance values and disposed on an inner surface of a moisture barrier layer to form a continuous circuit in a dry state, wherein a pair of the conducting lines define a planar array sensing region for measuring the non-binary gradient of conductance values in the sensing region upon a presence of a liquid contained by the moisture barrier layer and absent a layer between the substantially parallel, spaced-apart flat conducting lines.
Sherron teaches a sensor comprised of a plurality of spaced apart flat conducting lines (conductor pairs of [0053]; FIG. 2) each having a non-binary gradient of conductance values ([0021]) and disposed on (FIG.2) an inner surface of a moisture barrier layer ([0020]) to form a continuous circuit in a dry state ([0023]), wherein a pair of the conducting lines define a planar array sensing region ([0040]) for measuring the non-binary gradient of conductance values ([0021]) in the sensing region upon a presence of a liquid contained by the moisture barrier layer ([0040]) and absent a layer between the substantially parallel, spaced-apart flat conducting lines ([0040] suggests liquid are introduced between the grids, therefore, absent a layer between the conducting lines).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to replace one known type of capacitive sensor as taught by Abraham with another type of capacitive sensor as taught by Sherron (i.e. replace each sensor of 310 of Abraham with the sensor of Sherron) to further sense the type of soiling and the size of the soiled area ([0001], Sheron).
With regards to claim 18, Abraham, as modified by Sherron, teaches (citations to Sherron) wherein the conducting lines (42) are disposed only on a single side of the moisture barrier layer ([0020-0021]; Sheron).
With regards to claim 19, Abraham, as modified by Sherron, teaches (citations to Sherron) wherein the flat conducting lines (42) having a non-binary gradient of conductance values ([0069]) are uniform in shape ([0041]).
With regards to claim 20, Abraham, as modified by Sherron, teaches where in the pair of conducting lines (42; Sherron) define a sensing region having a storable data identifier unique to the planar array sensing region ([0092, 0098]; Abraham).
With regards to claim 21, Abraham, as modified by Sherron, teaches wherein the sensor is comprised of a plurality of sensing regions ([0092]; Abraham) each defined by a pair of conducting lines having a non-binary gradient of conductance values and having a unique storable data identifier stored in the data acquisition unit ([0092, 0097-0098]; Abraham).
With regards to claim 22, Abraham, as modified by Sherron, teaches (citations to Sherron unless specified otherwise) wherein the sensor consists essentially of a set of elongated and flat, uniformly shaped conducting lines (42) disposed on a planar, fluid impermeable material ([0020] of Sherron and [0052] of Abraham).
With regards to claim 23, Abraham, as modified by Sherron, teaches wherein the data acquisition unit (300) is connected by wire (312) to the planar array sensing region (electrode pad, [0072]).
With regards to claim 24, Abraham, as modified by Sherron, teaches the liquid sensing system of claim 17.  However, Abraham, as currently modified by Sherron, is silent regarding wherein the data acquisition unit (300) wirelessly ([0074]) transfers the stored dry state non-binary gradient conductance values ([0069], values from plurality of humidity sensors when no liquid is present), and a wet state non-binary gradient of conductance value to the data storage unit (capacitance or resistance variation [0072] when liquid is present).
(20) wirelessly ([0058]) transfers the stored dry state non-binary gradient conductance values, and a wet state non-binary gradient of conductance value to the data storage unit ([0058]).
At the time the invention was made, it would have been obvious to one of ordinary skill in the art to further combine the wireless transfer of data as taught by Sherron to the as combined liquid sensing system of claim 17 by Abraham and Sherron to provide information to parent or caregiver ([0058]; Sherron).
With regards to claim 25, Abraham, as modified by Sherron, teaches the liquid sensing system of claim 17, further comprising a network connection to a user device selected from a group consisting of a table, a smart phone ([0068]; Abraham), and a computer.
With regards to claim 26, Abraham, as modified by Sheron, teaches (citations to Abraham) the liquid sensing system further comprising a buffer (44) layer substantially planar with the planar array sensing region ([0052]).
With regards to claim 27, Seo teaches further comprising a fluid active material ([0093]) disposed in proximity to the array to alter electrical characteristics of the fluid contained by the moisture barrier layer (the presence of feces insult changes the electrical characteristic of the fluid).
With regards to claim 28, Abraham, as modified by Sheron, teaches (citations to Abraham) wherein the buffer layer (28) is disposed on an opposite side of the moisture barrier layer (30) such that the sensor array (310) is disposed there between ([0051]).
With regards to claim 29, Abraham, as modified by Sheron, teaches wherein the data storage unit comprises the stored value for the dry state non-binary conductance values, a summation of the plurality of stored dry state values, and a wet state non-binary gradient of conductance value, and combinations thereof (FIG. 17, see steps 352-374; Abraham).  


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        
/JENNIFER BAHLS/Primary Examiner, Art Unit 2853